  Case 4:18-cv-00277-WTM-BWC Document 58 Filed 06/05/20 Page 1 of 1
                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court

                                                                                   By CAsbell at 1:49 pm, Jun 05, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 BRANDY MAI,

                Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-277

        v.

 NINE LINE APPAREL, INC. d/b/a NINE
 LINE, a domestic profit corporation,

                Defendant.


                                           ORDER

       On April 6, 2020, the parties informed the Court they had settled this case, would have

the settlement agreement executed soon thereafter, and then would file a stipulation of dismissal.

Doc. 55. The parties later informed the Court that problems had arisen regarding the execution

of the settlement agreement. Doc. 57. The Court encouraged the parties to continue conferring

regarding the settlement agreement and scheduled a status conference on June 5, 2020. Id.

Prior to the June 5, 2020 status conference, the parties notified the Court they have executed a

final settlement agreement resolving this case. In light of these developments, the Court

ORDERS the parties to either file a stipulation of dismissal or an updated status report within

seven days of this Order.

       SO ORDERED, this 5th day of June, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
